Citation Nr: 1032480	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for left knee strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 
1984 and from May 1985 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2006, a statement of the case 
was issued in February 2007, and a substantive appeal was 
received in March 2007.  The Veteran cancelled a Board hearing 
which was to be held in May 2010.  

In a January 2010 statement, the Veteran appears to have raised 
claims of service connection for bilateral foot and ankle 
disabilities.  This matter is referred to the RO for appropriate 
action.  Additionally, in a July 2010 Written Brief Presentation, 
the Veteran's representative included argument regarding service 
connection for left wrist disability.  It does not appear that 
this issue is in appellate status.  This matter is referred to 
the RO for clarification and any necessary action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA examination for the Veteran's knees was 
conducted in January 2006.  In October 2009, the Veteran 
essentially alleged that his knees had become worse that 
examination.  While a new examination is not required simply 
because of the time which has passed since the last examination, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995). 

It appears that the Veteran may be receiving ongoing treatment 
for his knees.  In view of the need to return the case for a VA 
examination, appropriate action to update pertinent treatment 
records is also necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain copies of pertinent medical 
records from 2007 showing VA and/or 
private treatment.   

2.  The Veteran should then be scheduled 
for an appropriate VA examination for his 
knees.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Examination findings should be reported to 
allow for application of VA rating 
criteria for the knees. 

Range of motion of the knees should be 
reported, to include the point (in degrees) 
where motion may be limited by pain.  The 
examiner should also report (in degrees) 
any additional functional loss due to 
weakness, fatigue and/or incoordination, 
including during flare-ups. 

The examiner should state whether there is 
any evidence of recurrent subluxation or 
lateral instability of either knee, and if 
so, whether it is slight, moderate, or 
severe.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues on appeal.  The 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



